[Cite as State v. Maines, 2020-Ohio-3502.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             WARREN COUNTY




 STATE OF OHIO,                                    :

        Appellee,                                  :     CASE NOS. CA2019-09-088
                                                                   CA2019-09-089
                                                   :               CA2019-09-090
     - vs -                                                        CA2019-09-095
                                                   :               CA2019-09-097
                                                                   CA2019-09-098
 MISTY M. MAINES,                                  :
                                                               OPINION
        Appellant.                                 :            6/29/2020




      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                Case Nos. 18CR34025, 18CR34742, and 19CR35576


David P. Fornshell, Warren County Prosecuting Attorney, Kirsten A. Brandt, 520 Justice
Drive, Lebanon, Ohio 45036, for appellee

Johnna M. Shia, P.O. Box 145, Springboro, Ohio 45066, for appellant



        HENDRICKSON, P.J.

        {¶1}     Appellant, Misty M. Maines, appeals from the sentence she received in the

Warren County Court of Common Pleas following the revocation of her community control.

For the reasons set forth below, we affirm her sentence.

        {¶2}     On July 11, 2018, in Warren County Court of Common Pleas Case No.

18CR34025, appellant pled guilty to one count of aggravated possession of drugs in
                                                                       Warren CA2019-09-088
                                                                              CA2019-09-089
                                                                              CA2019-09-090
                                                                              CA2019-09-095
                                                                              CA2019-09-097
                                                                              CA2019-09-098

violation of R.C. 2925.11(A), a felony of the third degree. By pleading guilty, appellant

admitted that on January 6, 2018, while at a motel in Mason, Warren County, Ohio, she

knowingly possessed 4.47 grams of methamphetamine, a schedule II controlled substance.

Appellant was sentenced to a three-year term of community control on August 30, 2018. At

the sentencing hearing, appellant was advised that a violation of the terms of her community

control could result in a prison sentence of 36 months.

       {¶3}   On October 4, 2018, appellant's probation officer filed a report of a community

control   violation,   informing   the   court    that   appellant   had   tested   positive   for

methamphetamine and had admitted to using methamphetamine. At a preliminary hearing

on the violation, the trial court was notified that a new indictment had been filed against

appellant in Warren County Court of Common Pleas Case No. 18CR34742, charging

appellant with aggravated trafficking in drugs in violation of R.C. 2925.03(A)(1), a felony of

the fourth degree. The court continued the violation hearing.

       {¶4}   On November 26, 2018, the trial court held a combined final hearing on the

community control violation in Case No. 18CR34025 and a change of plea hearing in Case

No. 18CR34742.         Appellant admitted to violating her community control in Case No.

18CR34025.       She then pled guilty to aggravated trafficking in drugs in Case No.

18CR34742, admitting that on June 8, 2017, in Turtlecreek Township, Warren County,

Ohio, she provided 2.99 grams of methamphetamine to an individual who sold the drugs to

an undercover agent from the Warren County Drug Task Force. The trial court continued

appellant on community control in Case No. 18CR34025 and sentenced her to a three-year

term of community control in Case No. 18CR34742. Appellant was advised that a violation


                                                 -2-
                                                                    Warren CA2019-09-088
                                                                           CA2019-09-089
                                                                           CA2019-09-090
                                                                           CA2019-09-095
                                                                           CA2019-09-097
                                                                           CA2019-09-098

of the terms of her community-control in Case No. 18CR34742 could result in the imposition

of an 18-month prison sentence.

      {¶5}   On December 4, 2018, appellant's probation officer filed a report of a

community control violation in Case Nos. 18CR34025 and 18CR34742, informing the court

that appellant had tested positive for methamphetamine and amphetamine on November

26, 2018 and was found in possession of methamphetamine in her bedroom on December

4, 2018. Appellant admitted she violated the terms of her community control. The trial court

chose to continue community control in both cases but added the requirement that appellant

complete a program at a community-based correctional facility ("CBCF") before continuing

on intensive supervised probation.

      {¶6}   In June 2019, appellant was indicted in Warren County Court of Common

Pleas Case No. 19CR35576 on one count of aggravated possession of drugs in violation

of R.C. 2925.11(A), a felony of the fifth degree. The charge arose out of appellant's

possession of methamphetamine in her bedroom on December 4, 2019. On July 30, 2019,

appellant pled guilty to the offense and was sentenced to a three-year term of community

control. Appellant was ordered to continue to participate in mental health treatment and

ordered not to associate with any person on community control, probation, parole, or pretrial

supervision. Appellant was advised by the trial court that a violation of the terms of her

community control could result in a 12-month sentence being imposed and that the

sentence would be run consecutively to the sentence imposed in Case No. 18CR34025.

      {¶7}   On August 2, 2019, appellant's probation officer filed a report of a community

control violation in Case Nos. 18CR34025, 18CR34742, and 19CR35576, asserting that


                                            -3-
                                                                    Warren CA2019-09-088
                                                                           CA2019-09-089
                                                                           CA2019-09-090
                                                                           CA2019-09-095
                                                                           CA2019-09-097
                                                                           CA2019-09-098

appellant had tested positive for methamphetamine and amphetamine and had admitted to

using the drugs. The officer further asserted that appellant was engaged in or associated

with other individuals engaged in trafficking in controlled substances. A final hearing on the

community control violation in all three cases was held on August 14, 2019, at which time

appellant admitted to violating her community control in the manner laid out in the probation

officer's report. The trial court revoked appellant's community control in all three cases and

sentenced appellant to a 36-month prison term in Case No. 18CR34025, to a 12-month

prison term in Case No. 18CR34742, which was run concurrently to the prison term imposed

in 18CR34025, and to a 12-month prison term in Case No. 19CR35576, which was run

consecutively to the prison terms imposed in Case Nos. 18CR34025 and 18CR34742.

       {¶8}   Appellant appealed from the revocation of her community control in all three

cases, raising the following as her only assignment of error:

       {¶9}   THE TRIAL COURT'S CONSECUTIVE SENTENCE IS CONTRARY TO

LAW.

       {¶10} In her sole assignment of error, appellant contends the trial court erred in

ordering her 12-month prison sentence for violating community control in Case No.

19CR35576 be served consecutively to the prison sentences imposed in Case Nos.

18CR34025 and 18CR34742. Appellant does not argue that she was not properly notified

of the sentence that could be imposed for a violation of the terms of her community control

when she was first placed on community control or at an intervening revocation hearing, as




                                            -4-
                                                                                     Warren CA2019-09-088
                                                                                            CA2019-09-089
                                                                                            CA2019-09-090
                                                                                            CA2019-09-095
                                                                                            CA2019-09-097
                                                                                            CA2019-09-098

required by R.C. 2929.15(B) and 2929.19(B)(4).1 Rather, she argues that the trial court

erred in imposing consecutive prison terms as a penalty for community control violations

arising under separate case numbers. She contends that a trial court can only impose

"consecutive sentence[s] for either multiple convictions within the same indictment or [for]

subsequent convictions committed while on community control." She also argues that the

trial court's consecutive sentencing findings under R.C. 2929.14(C)(4) are not supported by

the record.

        {¶11} "It is well-established that any penalty imposed for violating a condition of

one's community control sanctions is a punishment for that violation and not for the original

underlying offense." State v. Richter, 12th Dist. Clermont No. CA2014-06-040, 2014-Ohio-

5396, ¶ 8; State v. Lee, 12th Dist. Butler No. CA2014-03-076, 2015-Ohio-1760, ¶ 7. "The

penalties available to a court sentencing an offender for a community-control violation are

prescribed in R.C. 2929.15(B)." State v. Howard, Slip Opinion No. 2020-Ohio-3195, ¶ 14.

As applicable here, R.C. 2929.15(B)(1)(c) provides that if the offender violates the terms of

community control, "the sentencing court may impose * * * [a] prison term on the offender

pursuant to section 2929.14 of the Revised Code and division (B)(3) of this section[.]" The



1. In State v. Brooks, 103 Ohio St.3d 134, 2004-Ohio-4746, ¶ 29, the Ohio Supreme Court held that "pursuant
to R.C. 2929.19(B)[4] and 2929.15(B), a trial court sentencing an offender to a community control sanction
must, at the time of sentencing, notify the offender of the specific prison term that may be imposed for a
violation of the conditions of the sanction, as a prerequisite to imposing a prison term on the offender for a
subsequent violation." The supreme court further determined that a trial court can cure its failure to notify an
offender at her initial sentencing hearing of the potential, specific prison term that can be imposed if it provides
the notice at a subsequent violation hearing so long as the notice is given before the hearing in which the trial
court revokes community control and imposes the prison term. State v. Fraley, 105 Ohio St.3d 13, 2004-
Ohio-7110, ¶ 17-18. If the trial court properly notifies the offender at the initial sentencing hearing of the
specific prison term she could receive if community control is revoked, the court does not need to repeat the
notification at intervening violation hearings before revoking community control and imposing a prison term
on the offender. State v. Howard, Slip Opinion No. 2020-Ohio-3195, ¶ 20-22.

                                                       -5-
                                                                    Warren CA2019-09-088
                                                                           CA2019-09-089
                                                                           CA2019-09-090
                                                                           CA2019-09-095
                                                                           CA2019-09-097
                                                                           CA2019-09-098

prison term imposed by the trial court "shall not exceed the prison term specified in the

notice provided to the offender at the sentencing hearing." Howard at ¶ 14, quoting R.C.

2929.15(B)(3).

      {¶12} Here, in each of appellant's respective cases, she was advised at the time

she was originally sentenced to community control of the penalty that could be imposed for

a violation of the terms of her community control. With respect to Case No. 18CR34025,

she was advised that a violation could lead to a 36-month prison. She was informed in

Case No. 18CR34742 that a violation could lead to a prison term of 18-months. Finally,

with respect to Case No. 19CR35576, appellant was advised that the court could impose a

12-month prison term for a violation and that the prison term would be run consecutively to

a sentence imposed in Case No. 18CR34025. The prison terms imposed at the August 14,

2019 revocation hearing did not exceed the prison terms specified by the court at the initial

sentencing hearings, thereby complying with R.C. 2929.15(B)(3).

      {¶13} As for the decision to run the sentence in Case No. 19CR35576

consecutively, "R.C. 2929.15(B)(1)(c) plainly provides that when a prison term is imposed

as a penalty for a community control violation, a sentencing court must do so in compliance

with R.C. 2929.14." State v. Glenn, 12th Dist. Butler No, CA2019-05-088, 2020-Ohio-2880,

¶ 12. R.C. 2929.14 permits the imposition of consecutive prison terms in subdivision (C)

upon certain findings being made by the trial court. As long as the R.C. 2929.14(C)(4)

findings are made, prison terms imposed as penalties for violation of community control in

separate cases may be ordered to be served consecutively. See, e.g., State v. Duncan,

12th Dist. Butler Nos. CA2015-05-086 and CA2015-06-108, 2016-Ohio-5559 (finding the


                                            -6-
                                                                      Warren CA2019-09-088
                                                                             CA2019-09-089
                                                                             CA2019-09-090
                                                                             CA2019-09-095
                                                                             CA2019-09-097
                                                                             CA2019-09-098

trial court was authorized by law to revoke community control in two separate cases and

run the 36-month prison term imposed in the second case consecutively to the 15-year

prison term imposed in the first case); State v. Artz, 2d Dist. Champaign No. 2014-CA-34,

2015-Ohio-3789 (upholding the sentence imposed upon a defendant upon revocation of his

community control in two separate cases, wherein the trial court ran a 12-month prison term

imposed in one case consecutively to an 18-month prison term imposed in a second case).

       {¶14} "On appeals involving the imposition of consecutive sentences, R.C.

2953.08(G)(2)(a) directs the appellate court 'to review the record, including the findings

underlying the sentence' and to modify or vacate the sentence 'if it clearly and convincingly

finds * * * [t]hat the record does not support the sentencing court's findings under [R.C.

2929.14(C)(4)].'" State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, ¶ 28; State v.

Ghazi, 12th Dist. Warren Nos. CA2018-03-023 and CA2018-04-045, 2019-Ohio-339, ¶ 14.

       {¶15} R.C. 2929.14(C)(4) requires the sentencing court to engage in a three-step

analysis and make certain findings before imposing consecutive sentences. State v. Smith,

12th Dist. Clermont No. CA2014-07-054, 2015-Ohio-1093, ¶ 7; Glenn, 2020-Ohio-2880 at

¶ 14. Specifically, the trial court must find that (1) consecutive sentences are necessary to

protect the public from future crime or to punish the offender, (2) consecutive sentences are

not disproportionate to the seriousness of the offender's conduct and to the danger the

offender poses to the public, and (3) one of the following applies:

              (a) The offender committed one or more of the multiple offenses
              while the offender was awaiting trial or sentencing, was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or
              2929.18 of the Revised Code, or was under post-release control
              for a prior offense.


                                            -7-
                                                                    Warren CA2019-09-088
                                                                           CA2019-09-089
                                                                           CA2019-09-090
                                                                           CA2019-09-095
                                                                           CA2019-09-097
                                                                           CA2019-09-098

              (b) At least two of the multiple offenses were committed as part
              of one or more courses of conduct, and the harm caused by two
              or more of the multiple offenses so committed was so great or
              unusual that no single prison term for any of the offenses
              committed as part of any of the courses of conduct adequately
              reflects the seriousness of the offender's conduct.

              (c) The offender's history of criminal conduct demonstrates that
              consecutive sentences are necessary to protect the public from
              future crime by the offender.

R.C. 2929.14(C)(4); Smith at ¶ 7. The trial court's R.C. 2929.14(C)(4) findings are required

to be made at the sentencing hearing and incorporated into the court's sentencing entry.

Bonnell at ¶ 37. While the trial court is not required to give reasons explaining these

findings, it must be clear from the record that the court engaged in the required sentencing

analysis and made the requisite findings.      Smith at ¶ 8.    However, "a word-for-word

recitation of the language of the statute is not required, and, as long as the reviewing court

can discern that the trial court engaged in the correct analysis and can determine that the

record contains evidence to support the findings, consecutive sentences should be upheld."

Bonnell at ¶ 29.

       {¶16} Appellant concedes that the necessary findings under R.C. 2929.14(C)(4)

were made at sentencing when the court ran her sentence in Case No. 19CR35576

consecutive to her sentences in Case Nos. 18CR34025 and 18CR34742 and that the

findings were included in her sentencing entry. She nonetheless argues that the record

does not support the imposition of consecutive sentences. We disagree.

       {¶17} The trial court found that (1) consecutive sentences were necessary to

properly protect the public and to punish appellant, (2) consecutive sentences were not

disproportionate to the seriousness of appellant's conduct or the danger posed by appellant,

                                            -8-
                                                                  Warren CA2019-09-088
                                                                         CA2019-09-089
                                                                         CA2019-09-090
                                                                         CA2019-09-095
                                                                         CA2019-09-097
                                                                         CA2019-09-098

(3) appellant committed one or more of the multiple offenses while awaiting trial or

sentencing or while under statutory sanction, and (4) appellant's history demonstrated that

consecutive sentences were necessary to protect the public from future crime by appellant.

These findings are supported by the record, which reflects that appellant has a significant

drug problem that dates back more than a decade. Prior to the three drug-related offenses

she pled guilty to in Case Nos. 18CR34025, 18CR34742, and 19CR35576, appellant had

also been convicted of possession of drug paraphernalia, possession of marijuana

paraphernalia, and possession of heroin. As a result of a 2012 conviction for possession

of heroin, appellant was sentenced to community control. She was required to complete a

Monday program and participate in outpatient treatment at Solutions. Despite receiving

treatment, appellant continued to use illegal substances.

      {¶18} By pleading guilty in Case Nos. 18CR34742, 18CR34025, and 19CR35576,

appellant admitted to trafficking in methamphetamine in June 2017 and possessing

methamphetamine in January 2018 and December 2018. Though engaged in drug and

mental health treatment, appellant continued to use illegal substances in 2018 and 2019.

In October 2018, November 2018, and August 2019, appellant violated the terms of her

community control by testing positive for methamphetamine. She further violated the terms

of her community control by continuing to associate with individuals engaged in trafficking

in controlled substances. In November 2018, appellant's probation officer advised the trial

court that a search of appellant's phone revealed appellant had been actively seeking out

and contacting numerous, well-known drug dealers in Warren County. The trial court

cautioned appellant to watch with whom she was associating, but continued community


                                           -9-
                                                                    Warren CA2019-09-088
                                                                           CA2019-09-089
                                                                           CA2019-09-090
                                                                           CA2019-09-095
                                                                           CA2019-09-097
                                                                           CA2019-09-098

control to allow appellant to obtain the drug and mental health treatment she needed. When

a warning proved insufficient and appellant again violated the terms of her community

control, the trial court barred appellant from associating with any person on community

control, probation, parole, or pretrial supervision as a condition of her community control.

       {¶19} As the trial court noted when revoking appellant's community control,

appellant had been convicted of three separate drug cases in a year and one-half. One of

those convictions was for conduct that occurred while appellant was already serving

community control sanctions in Case Nos. 18CR34025 and 18CR34742. Appellant's most

recent violation for testing positive to methamphetamine and amphetamine and having

associated with other individuals engaged in trafficking in controlled substances occurred

after appellant completed a Monday program and received drug and mental health

treatment at a CBCF on two occasions, outpatient treatment at Solutions twice, and

outpatient treatment at Talbert House. Despite being given numerous opportunities to help

herself through treatment, appellant has been unable to stop using illegal substances or

comply with the terms of her community control sanctions. Appellant's latest violation of her

community control demonstrated consecutive sentences are necessary to punish appellant

and to protect the public from future crime by appellant. Running appellant's 12-month

sentence in Case No. 19CR35576 consecutive to the 36-month prison sentence imposed

in Case Nos. 18CR34025 and 18CR34742 is not disproportionate to the seriousness of

appellant's conduct or the danger she poses to public.

       {¶20} Accordingly, as the record supports the findings made by the trial court under

R.C. 2929.14(C)(4), we find that the court did not err in imposing consecutive sentences.


                                            - 10 -
                                                                   Warren CA2019-09-088
                                                                          CA2019-09-089
                                                                          CA2019-09-090
                                                                          CA2019-09-095
                                                                          CA2019-09-097
                                                                          CA2019-09-098

Appellant's sentence is supported by the record and is not contrary to law. Appellant's sole

assignment of error is, therefore, overruled.

       {¶21} Judgment affirmed.


       PIPER and M. POWELL, JJ., concur.




                                            - 11 -